DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-14, & 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US PGPub 20160301386), cited by applicant, in view of Gamo (US Patent 6274969).
As per claim 1:
Iwamoto discloses in Fig. 9:

a first filter (transmission filter chip 11) comprising a first polymer frame (support layer 15, formed of polyimide, (para [0046])); 
a substrate cap (cover layer 16) coupled to the first polymer frame such that a first void (sealed space 17) is formed between the substrate cap and the first filter; 
a second filter (reception filter chip 61), wherein a second void (sealed space 27) is formed between the substrate cap and the second filter; 
at least one interconnect (extended interconnects 18, 52) coupled to the first filter and the second filter; 
an encapsulation layer (resin layer 54) encapsulating the first filter, the substrate cap, the second filter, and the at least one interconnect; 
and a plurality of through encapsulation vias (extended interconnections 53) coupled to the first filter.
	Iwamoto does not disclose:
A second filter comprising a second polymer frame, wherein the second polymer frame is coupled to the substrate cap such that a second void is formed between the substrate cap and the second filter.
	Gamo discloses in Fig. 6:
A first filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 2) comprising a first frame (second spacer 28b) forming a cavity (28d, mislabeled as 28b in Fig. 6) between the first filter and a cap (partitioning substrate 23), and a second filter (common electrode 3c, and 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a support layer between the second filter and the cap of Iwamoto to provide the benefit of a specific cavity size between reception filter chip 61 and cover layer 16 that further surrounds the IDT electrode 23 to create a sealed space as taught by Iwamoto (para [0039] & [0041]) and as illustrated by Gamo (col. 6 line 64-col. 7 line 7), as a known configuration in the art.
	As a consequence of the combination, the combination discloses a second filter comprising a second polymer frame, wherein the second polymer frame is coupled to the substrate cap such that a second void is formed between the substrate cap and the second filter.

	As per claims 2 & 23:
Iwamoto discloses in Fig. 9:
the first filter comprises a first integrated device that includes: 
a first substrate comprising a first piezoelectric material (piezoelectric substrate 12); 
and a first metal layer (IDT electrode 13, para [0046]) coupled to a first surface of the first substrate; 
and wherein the second filter comprises a second integrated device that includes: 

and a second metal layer (IDT electrode 23, para [0046]) coupled to a first surface of the first substrate.

	As per claims 3, 14, & 24:
	Iwamoto discloses in Fig. 9:
the second piezoelectric material includes the same material as the first piezoelectric material (para [0046]).

	As per claims 6 & 16:
	Iwamoto discloses in Fig. 9:
the first integrated device includes a first die configured to operate as the/a first filter, and the second integrated device includes a second die configured to operate as the/a second filter (filter chips are formed on as a plurality of chips on a wafer, and separated into individual dies, paras [0061-0063]).

	As per claims 7 & 17:
	Iwamoto discloses in Fig. 9:
at least one through encapsulation via is coupled to the first metal layer of the first filter/means for first filtering (para [0070]).


	Iwamoto discloses in Fig. 9:
at least one through encapsulation via is coupled to the second metal layer of the second filter/means for second filtering through the at least one interconnect (para [0070]).

	As per claims 9 & 19:
	Iwamoto discloses in Fig. 9:
the at least one interconnect is formed over a surface of the first polymer frame, and a surface of the substrate cap (as seen in Fig. 9).
	Iwamoto does not disclose:
the at least one interconnect is formed over a surface of the second polymer frame.
	Gamo discloses in Fig. 6:
A first filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 2) comprising a first frame (second spacer 28b) forming a cavity (28d, mislabeled as 28b in Fig. 6) between the first filter and a cap (partitioning substrate 23), and a second filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 1) comprising a second frame (first spacer 28a) forming a cavity (cavity 28c) between the second filter and the cap.
	As a consequence of the combination of claim 1, the combination discloses that the at least one interconnect is formed over a surface of the second polymer frame (the 

	As per claim 10:
	Iwamoto discloses in Fig. 9:
the first filter is configured to operate as a surface acoustic wave (SAW) filter or a bulk acoustic wave (BAW) filter (para [0056]).

	As per claims 11 & 21:
	Iwamoto discloses:
the package/apparatus is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle (package is part of a duplexer device with transmission and reception filters, paras [0003], [0005-0004], & [0037], thus being implemented in a transceiver, which is a communications device).

	As per claim 12:
Iwamoto discloses in Fig. 9:

Means for first filtering (transmission filter chip 11) comprising a first polymer frame (support layer 15, formed of polyimide, (para [0046])); 
a substrate cap (cover layer 16) coupled to the first polymer frame such that a first void (sealed space 17) is formed between the substrate cap and the means for first filtering; 
a means for second filtering (reception filter chip 61), wherein a second void (sealed space 27) is formed between the substrate cap and the means for second filtering; 
at least one interconnect (extended interconnects 18, 52) coupled to the means for first filtering and the means for second filtering; 
means for encapsulating (resin layer 54) encapsulating the means for first filtering, the substrate cap, the means for second filtering, and the at least one interconnect; 
and a plurality of through encapsulation vias (extended interconnections 53) coupled to the means for first filtering.
	Iwamoto does not disclose:
A means for second filtering comprising a second polymer frame, wherein the second polymer frame is coupled to the substrate cap such that a second void is formed between the substrate cap and the second filter.
	Gamo discloses in Fig. 6:
A first filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 2) comprising a first frame (second spacer 28b) forming a 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a support layer between the means for second filtering and the cap of Iwamoto to provide the benefit of a specific cavity size between reception filter chip 61 and cover layer 16 that further surrounds the IDT electrode 23 to create a sealed space as taught by Iwamoto (para [0039] & [0041]) and as illustrated by Gamo (col. 6 line 64-col. 7 line 7), as a known configuration in the art.
	As a consequence of the combination, the combination discloses a means for second filtering comprising a second polymer frame, wherein the second polymer frame is coupled to the substrate cap such that a second void is formed between the substrate cap and the second filter.

	As per claim 13:
Iwamoto discloses in Fig. 9:
the means for first filtering comprises a first integrated device that includes: 
a first substrate comprising a first piezoelectric material (piezoelectric substrate 12); 

and wherein the means for second filtering comprises a second integrated device that includes: 
a second substrate comprising a second piezoelectric material (piezoelectric substrate 22); 
and a second metal layer (IDT electrode 23, para [0046]) coupled to a first surface of the first substrate.

	As per claim 20:
	Iwamoto discloses in Fig. 9:
the means for second filtering is configured to operate as a surface acoustic wave (SAW) filter or a bulk acoustic wave (BAW) filter (para [0056]).

	As per claim 22:
	Iwamoto discloses in Figs. 9-13:
A method for fabricating a package (elastic wave filter device 50) comprising: 
providing a first filter(transmission filter chip 11) comprising a first polymer frame (support layer 15, formed of polyimide, (para [0046])); 
coupling (cover layer 16) a substrate cap to the first polymer frame such that a first void (sealed space 17) is formed between the substrate cap and the first filter; 

coupling a second filter to the substrate cap (reception filter chip 61) such that 
(i) a second void (sealed space 27) is formed between the substrate cap and the second filter, and 
(ii) the at least one interconnect over the first filter is coupled to the second filter (as seen in Fig. 9, para [0069]); 
forming an encapsulation layer  (resin layer 54) that encapsulates the first filter, the substrate cap and the second filter, and the at least one interconnect; 
and   forming a plurality of through encapsulation vias (extended interconnections 53) in the encapsulation layer, wherein at least one through encapsulation via is coupled to the first filter (para [0069]).
Iwamoto does not disclose:
coupling a second filter to the substrate cap  through a second polymer frame.
Gamo discloses in Fig. 6:
A first filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 2) comprising a first frame (second spacer 28b) forming a cavity (28d, mislabeled as 28b in Fig. 6) between the first filter and a cap (partitioning substrate 23), and a second filter (common electrode 3c, and resonant electrodes 3a & 3b on piezoelectric substrate 1) comprising a second 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to couple a support layer between the second filter and the cap of Iwamoto to provide the benefit of a specific cavity size between reception filter chip 61 and cover layer 16 that further surrounds the IDT electrode 23 to create a sealed space as taught by Iwamoto (para [0039] & [0041]) and as illustrated by Gamo (col. 6 line 64-col. 7 line 7), as a known configuration in the art.
	As a consequence of the combination, the combination discloses coupling a second filter to the substrate cap through a second polymer frame.

Claims 4, 5, 15, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Iwamoto (US PGPub 20160301386), cited by applicant, in view of Gamo (US Patent 6274969) as applied to claims 1, 12, & 22 above, and further in view of Kuroyanagi (US PGPub 20170331455), cited by applicant.
The resultant combination discloses the apparati and method of claims 1, 12, & 22, as rejected above.
As per claims 4, 15, & 25:
The resultant combination does not disclose:
the first substrate comprising the first piezoelectric material includes a substrate and a piezoelectric layer formed over the substrate.
	Kuroyanagi discloses in Fig. 1:
	 A package of stacked acoustic resonators comprising:

A second resonator comprising a piezoelectric film (24) on a support substrate (20) utilizing a thickness extension mode (para [0033]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first substrate to comprise a substrate and a piezoelectric layer formed over the substrate, as a known in the art method of forming piezoelectric films that is an optional structural feature, as taught by Kuroyanagi (para [0054]) able to provide electrical isolation between the piezoelectric film and other components as well as structural support for thin films, as is well understood in the art.

	As per claim 5:
	The resultant combination does not disclose:
the second substrate comprising the second piezoelectric material includes a substrate and a piezoelectric layer formed over the substrate.	
Kuroyanagi discloses in Fig. 1:
	 A package of stacked acoustic resonators comprising:
A first resonator comprising a piezoelectric lithium tantalate substrate (10b) on a support substrate (10a) (para [0028]) utilizing a surface wave (para [0032])
A second resonator comprising a piezoelectric film (24) on a support substrate (20) utilizing a thickness extension mode (para [0033]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the second substrate to comprise a substrate and a piezoelectric layer formed over the substrate, as a known in the art method of forming piezoelectric films that is an optional structural feature, as taught by Kuroyanagi (para [0054]) able to provide electrical isolation between the piezoelectric film and other components as well as structural support for thin films, as is well understood in the art.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Examiner, Art Unit 2843